DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications file don 19 March 2019.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 27 February 2019 and 19 March 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.  Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the distributed ledger" in the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1, 5, 6, 8, 12, 13, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druker et al US 2019/0190890 A1 (hereinafter Druker) in view of Taylor et al US 2018/0130050 A1 (hereinafter Taylor).
As to claim 1, Druker discloses a network device, comprising: 
a network interface configured to receive data from one or more user devices associated with a user (i.e. proxy intercepts transmitted by a client device) [0024]; 
a memory operable to store [0022]: 
a set of anonymization rules, wherein each anonymization rule is linked with a data classification type (i.e. determine a data type of the message such as PII and/or sensitive data) [0029]; and 
a distributed ledger (i.e. distributed cloud computing environment) [0052] comprising information for: 
a blockchain associated with the user (i.e. blockchain transaction) [abstract, 0049]; and 
an information security engine implemented by a processor operably coupled to the network interface and the memory (i.e. proxy intercepts transmitted by a client device) [0024], configured to: 
receive data from the one or more user devices (i.e. proxy intercepts transmitted by a client device) [0024]; 
store the data in the blockchain (i.e. blockchain transaction) [abstract, 0049]; 
determine a data classification type for the data (i.e. determine a data type of the message such as PII and/or sensitive data) [0029]; 
determine to anonymize the data based on the data classification type (i.e. anonymize PII and/or sensitive data) [0029]; 
anonymize the data in accordance with the set of anonymization rules (i.e. based on the determination that it is sensitive data) [0029].
Druker does not teach that the blockchain is a private blockchain.  Druker does not teach a semi-private blockchain associated with the user, wherein: blocks in the semi-private blockchain mirror blocks in the private blockchain; and the semi-private blockchain comprises one or more anonymized blocks.  Druker does not teach storing the anonymized data in the semi-private blockchain.
Taylor teaches  that the blockchain is a private blockchain [0049].  Taylor teaches blocks in the semi-private blockchain mirror blocks in the private blockchain (i.e. copies of the blockchain) [0097].  Taylor teaches the semi-private blockchain comprises one or more anonymized blocks (i.e. the copies are anonymized) [0097].  Taylor teaches storing the anonymized data in the semi-private blockchain [0097].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Druker so that the blockchain would have been a private blockchain.  Blocks in the semi-private blockchain would have mirrored blocks in the private blockchain.  The semi-private blockchain would have comprised one or more anonymized blocks. The anonymized data would have been stored in the semi-private blockchain.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Druker by the teaching of Taylor because it provides cryptographically secure supply chains for multiple synchronized transactional blockchains [0002].
As to claim 5, Druker teaches the device of claim 1, wherein: 
anonymizing the data comprises encrypting the data using an encryption key to generate the anonymized data (i.e. anonymizing by performing encryption) [0025]; and 
the encryption key is not shared with other devices (i.e. key used never leave the private enterprise) [0023]. 
As to claim 6, Druker does not teach the device of claim 1, wherein the data comprises location information for the user. 
Taylor teaches that the data comprises location information for the user (i.e. geographic location of the user) [0037]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Druker so that the data would have comprised location information for the user. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Druker by the teaching of Taylor because it provides cryptographically secure supply chains for multiple synchronized transactional blockchains [0002].
As to claim 8, Druker discloses an information security method, comprising: 
receiving, at an information security engine implemented by a processor, data from one or more user devices associated with a user (i.e. proxy intercepts transmitted by a client device) [0024]; 
storing, by the information security engine, the data in a blockchain associated with the user (i.e. blockchain transaction) [abstract, 0049]; 
determining, by the information security engine, a data classification type for the data (i.e. determine a data type of the message such as PII and/or sensitive data) [0029]; 
determining, by the information security engine, to anonymize the data based on the data classification type (i.e. anonymize PII and/or sensitive data) [0029]; 
anonymizing, by the information security engine, the data in accordance with a set of anonymization rules, wherein each anonymization rule is linked with a data classification type (i.e. based on the determination that it is sensitive data) [0029].
Drunker does not teach that the blockchain is a private blockchain.  Druker does not teach storing, by the information security engine, the anonymized data in a semi-private blockchain, wherein: blocks in the semi-private blockchain mirror blocks in the private blockchain; and the semi-private blockchain comprises one or more anonymized blocks. 
Taylor teaches  that the blockchain is a private blockchain [0049].  Taylor teaches blocks in the semi-private blockchain mirror blocks in the private blockchain (i.e. copies of the blockchain) [0097].  Taylor teaches the semi-private blockchain comprises one or more anonymized blocks (i.e. the copies are anonymized) [0097].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Druker so that the blockchain would have been a private blockchain.  Blocks in the semi-private blockchain would have mirrored blocks in the private blockchain.  The semi-private blockchain would have comprised one or more anonymized blocks. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Druker by the teaching of Taylor because it provides cryptographically secure supply chains for multiple synchronized transactional blockchains [0002].
As to claim 12, Druker teaches the method of claim 8, wherein: 
anonymizing the data comprises encrypting the data using an encryption key to generate the anonymized data (i.e. anonymizing by performing encryption) [0025]; and 
the encryption key is not shared with other devices (i.e. key used never leave the private enterprise) [0023]. 
As to claim 13, Druker does not teach the method of claim 8, wherein the data comprises location information for the user. 
Taylor teaches that the data comprises location information for the user (i.e. geographic location of the user) [0037]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Druker so that the data would have comprised location information for the user. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Druker by the teaching of Taylor because it provides cryptographically secure supply chains for multiple synchronized transactional blockchains [0002].
As to claim 15, Druker discloses a computer program comprising executable instructions stored in a non-transitory computer readable medium that when executed by a processor causes the processor to: 
receive data from one or more user devices associated with a user (i.e. proxy intercepts transmitted by a client device) [0024]; 
store the data in a blockchain associated with the user (i.e. blockchain transaction) [abstract, 0049]; 
determine a data classification type for the data (i.e. determine a data type of the message such as PII and/or sensitive data) [0029]; 
determining, by the information security engine, to anonymize the data based on the data classification type (i.e. anonymize PII and/or sensitive data) [0029]; 
anonymize the data in accordance with a set of anonymization rules, wherein each anonymization rule is linked with a data classification type (i.e. based on the determination that it is sensitive data) [0029]. 
Drunker does not teach that the blockchain is a private blockchain.  Druker does not teach storing, by the information security engine, the anonymized data in a semi-private blockchain, wherein: blocks in the semi-private blockchain mirror blocks in the private blockchain; and the semi-private blockchain comprises one or more anonymized blocks. 
Taylor teaches  that the blockchain is a private blockchain [0049].  Taylor teaches blocks in the semi-private blockchain mirror blocks in the private blockchain (i.e. copies of the blockchain) [0097].  Taylor teaches the semi-private blockchain comprises one or more anonymized blocks (i.e. the copies are anonymized) [0097].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Druker so that the blockchain would have been a private blockchain.  Blocks in the semi-private blockchain would have mirrored blocks in the private blockchain.  The semi-private blockchain would have comprised one or more anonymized blocks. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Druker by the teaching of Taylor because it provides cryptographically secure supply chains for multiple synchronized transactional blockchains [0002].
As to claim 19, Druker teaches the computer program of claim 15, wherein: 
anonymizing the data comprises encrypting the data using an encryption key to generate the anonymized data (i.e. anonymizing by performing encryption) [0025]; and 
the encryption key is not shared with other devices (i.e. key used never leave the private enterprise) [0023]. 
As to claim 20, Druker does not teach the computer program of claim 15, wherein the data comprises location information for the user. 
Taylor teaches that the data comprises location information for the user (i.e. geographic location of the user) [0037]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Druker so that the data would have comprised location information for the user. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Druker by the teaching of Taylor because it provides cryptographically secure supply chains for multiple synchronized transactional blockchains [0002].
7.  Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druker et al US 2019/0190890 A1 (hereinafter Druker) and Taylor et al US 2018/0130050 A1 (hereinafter Taylor) as applied to claims 1, 8 and 15 above, and further in view of Kothari et al U.S. Patent No. 9,852,311 B1 (hereinafter Kothari).
As to claim 2, the Druker-Taylor combination does not teach the device of claim 1, wherein anonymizing the data comprises replacing the data with predetermined padding data to generate the anonymized data. 
Kothari teaches that anonymizing the data comprises replacing the data with predetermined padding data to generate the anonymized data (i.e. replacing with pad data) [column 24, lines 20-33].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination so that anonymizing the data would have comprised replacing the data with predetermined padding data to generate the anonymized data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination by the teaching of Kothari because it helps protect the data from unauthorized access [column 1, lines 54-59].
As to claim 9, the Druker-Taylor combination does not teach the method of claim 8, wherein anonymizing the data comprises replacing the data with predetermined padding data to generate the anonymized data. 
Kothari teaches that anonymizing the data comprises replacing the data with predetermined padding data to generate the anonymized data (i.e. replacing with pad data) [column 24, lines 20-33].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination so that anonymizing the data would have comprised replacing the data with predetermined padding data to generate the anonymized data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination by the teaching of Kothari because it helps protect the data from unauthorized access [column 1, lines 54-59].
As to claim 16, the Druker-Taylor combination does not teach the computer program of claim 15, wherein anonymizing the data comprises replacing the data with predetermined padding data to generate the anonymized data.
Kothari teaches that anonymizing the data comprises replacing the data with predetermined padding data to generate the anonymized data (i.e. replacing with pad data) [column 24, lines 20-33].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination so that anonymizing the data would have comprised replacing the data with predetermined padding data to generate the anonymized data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination by the teaching of Kothari because it helps protect the data from unauthorized access [column 1, lines 54-59].
8.  Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druker et al US 2019/0190890 A1 (hereinafter Druker) and Taylor et al US 2018/0130050 A1 (hereinafter Taylor) as applied to claims 1, 8 and 15 above, and further in view of Young US 2020/0007333 A1.
As to claim 3, the Druker-Taylor combination does not teach the device of claim 1, wherein the information security engine is configured to tokenize the data before storing the data in the private blockchain. 
Young teaches that the information security engine is configured to tokenize the data before storing the data in the private blockchain (i.e. tokenized data is written to the blockchain) [0061, 0077].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination so that the information security engine would have been configured to tokenize the data before storing the data in the private blockchain.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination by the teaching of Young because it provides improved methods and systems for authenticating a user of a network or service [0007].
As to claim 10, the Druker-Taylor combination does not teach the method of claim 8, further comprising tokenizing, by the information security engine, the data before storing the data in the private blockchain. 
Young teaches that the information security engine is configured to tokenize the data before storing the data in the private blockchain (i.e. tokenized data is written to the blockchain) [0061, 0077].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination so that the information security engine would have been configured to tokenize the data before storing the data in the private blockchain.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination by the teaching of Young because it provides improved methods and systems for authenticating a user of a network or service [0007].
As to claim 17, the Druker-Taylor combination does not teach the computer program of claim 15, further comprising executable instructions that when executed by the processor causes the processor to tokenize the data before storing the data in the private blockchain.
Young teaches that the information security engine is configured to tokenize the data before storing the data in the private blockchain (i.e. tokenized data is written to the blockchain) [0061, 0077].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination so that the information security engine would have been configured to tokenize the data before storing the data in the private blockchain.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination by the teaching of Young because it provides improved methods and systems for authenticating a user of a network or service [0007].
9.  Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druker et al US 2019/0190890 A1 (hereinafter Druker) and Taylor et al US 2018/0130050 A1 (hereinafter Taylor) as applied to claims 1, 8 and 15 above, and further in view of Vergara, JR. US 2018/0278691 A1 (hereinafter Vergara).
As to claim 4, the Druker-Taylor combination does not teach the device of claim 1, wherein receiving data from the one or more user devices occurs periodically at predetermined time intervals. 
Vergara teaches that receiving data from the one or more user devices occurs periodically at predetermined time intervals (i.e. baseline data received periodically at a predetermined time interval) [0064].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination so that receiving data from the one or more user devices would have occurred periodically at predetermined time intervals.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination by the teaching of Vergara because it helps validate at least one user activity data based on comparing [0064].
As to claim 11, the Druker-Taylor combination does not teach the method of claim 8, wherein receiving data from the one or more user devices occurs periodically at predetermined time intervals. 
Vergara teaches that receiving data from the one or more user devices occurs periodically at predetermined time intervals (i.e. baseline data received periodically at a predetermined time interval) [0064].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination so that receiving data from the one or more user devices would have occurred periodically at predetermined time intervals.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination by the teaching of Vergara because it helps validate at least one user activity data based on comparing [0064].
As to claim 18, the Druker-Taylor combination does not teach the computer program of claim 15, wherein receiving data from the one or more user devices occurs periodically at predetermined intervals. 
Vergara teaches that receiving data from the one or more user devices occurs periodically at predetermined time intervals (i.e. baseline data received periodically at a predetermined time interval) [0064].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination so that receiving data from the one or more user devices would have occurred periodically at predetermined time intervals.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination by the teaching of Vergara because it helps validate at least one user activity data based on comparing [0064].
10.  Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druker et al US 2019/0190890 A1 (hereinafter Druker) and Taylor et al US 2018/0130050 A1 (hereinafter Taylor) as applied to claims 1, 8 and 15 above, and further in view of Brady et al US 2018/0137306 A1 (hereinafter Brady).
As to claim 7, the Druker-Taylor combination does not teach storing the data in the private blockchain updates a copy of the distributed ledger in one or more other network devices.  The Druker-Taylor combination does not teach storing the anonymized data in the semi-private blockchain updates the copy of the distributed ledger in the one or more other network devices. 
Brady teaches updating a local copy of a blockchain ledger and every container in the network has an up-to-date copy of the blocks that form the blockchain ledger [0061].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination so that the data stored in the private blockchain would have updated a copy of the distributed ledger in one or more other network devices.  The  anonymized data stored in the semi-private blockchain would have updated the copy of the distributed ledger in the one or more other network devices. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination by the teaching of Brady because it operates a software container and a blockchain in conjunction with one another [0002].
As to claim 14, the Druker-Taylor combination does not teach storing the data in the private blockchain updates a copy of the distributed ledger in one or more other network devices.  The Druker-Taylor combination does not teach storing the anonymized data in the semi-private blockchain updates the copy of the distributed ledger in the one or more other network devices. 
Brady teaches updating a local copy of a blockchain ledger and every container in the network has an up-to-date copy of the blocks that form the blockchain ledger [0061].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination so that the data stored in the private blockchain would have updated a copy of the distributed ledger in one or more other network devices.  The  anonymized data stored in the semi-private blockchain would have updated the copy of the distributed ledger in the one or more other network devices. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Druker-Taylor combination by the teaching of Brady because it operates a software container and a blockchain in conjunction with one another [0002].
Relevant Prior Art
11.  The following references have been considered relevant by the examiner:
A.  Shi et al US 2020/0202343 A1 directed to use of a blockchain based method that allows for sharing of verification information from heterogeneous sources [abstract].
B.  Murphy et al US 2018/0101684 A1 directed to the storage and verification and identity and credential data, specifically the use of distributed storage and storage via blockchain for protection of identity and credential data and the verification thereof [0001].
C.  Mossoba et al US 2019/0385130 A1 directed to semi-private blockchain virtual currency exchange systems, and more specifically to semi-private blockchain virtual currency exchange systems having merchant nodes exclusively capable of creating merchant-specific virtual currency units [0001].
Conclusion 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492